Citation Nr: 0417225	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-10 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left inguinal herniorrhaphy with neurogenic 
pain of ilioinguinal nerve, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1973 to 
July 1975.  The veteran also had other periods of service. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Jackson, 
Mississippi, which increased evaluation of the veteran's 
residuals, postoperative left inguinal herniorrhaphy with 
neurogenic pain of the ilio-inguinal nerve, from a non-
compensable rating to a 10 percent rating, effective July 1, 
2000, under Diagnostic Code 7338-8530.

In February 2002, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record.

In September 2002, the Board requested further development of 
the issue via the Board's Case Development Unit (CDU).  In 
July 2003, the Board remanded the case for further 
development at the RO level.  


FINDINGS OF FACT

1.  The veteran's postoperative residuals of a left inguinal 
herniorrhaphy do not currently show a recurrent inguinal 
hernia, and do not demonstrate the need for a truss. 

2.  The veteran's postoperative residuals of a left inguinal 
herniorrhaphy are comparable to no more than mild to moderate 
incomplete paralysis of the ilioinguinal nerve.







CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected postoperative residuals of a left inguinal 
herniorrhaphy with neurogenic pain of ilioinguinal nerve, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.30, 4.114, 4.124, Diagnostic Code 7338-8530 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

The veteran had a left inguinal herniorrhaphy performed in 
1977.  In August 1980, the veteran was granted service 
connection for residuals, postoperative left inguinal 
herniorrhaphy, and assigned a non-compensable rating, 
effective July 20, 1978, under Diagnostic Code (DC) 7338.  

According to a May 2000 VA operation report, the veteran 
underwent a surgical procedure of left groin exploration with 
transaction of the left ilioinguinal nerve and shouldice 
herniorrhaphy.  It was noted that the veteran had a left 
inguinal herniorrhaphy performed in 1977, and he later 
developed medial thigh pain and numbness about the size of 
his palm.  Intraoperative findings indicated an entrapped 
left ilioinguinal nerve, and laxity of the inguinal canal and 
floor.  

In a June 2000 rating decision, a 100 percent evaluation was 
granted, from May 1, 2000, to July 1, 2000, based on the 
veteran's service-connected associated left groin exploration 
surgery necessitating convalescence.

In January 2001, the veteran filed a claim for an increased 
rating for the service-connected residuals of his 
postoperative left inguinal herniorrhaphy. 

In April 2001, the veteran received a VA examination.  At the 
time of his May 2000 surgery discussed above, it was found 
that the veteran had a recurrent small left inguinal hernia, 
and this was repaired at the time.  Subsequent to the May 
2000 surgery, the veteran continued to experience pain, 
although the intensity was less.  Prior to the surgery, he 
rated the pain as a 7 or 8 on a scale of 10, whereas post-
surgery the pain was 5 or 6 on a scale of 10.  At his April 
2001 examination, the veteran stated that he now experienced 
a new pain following sexual intercourse.  The examiner noted 
a flat, hypopigmented scar in the hairline of the pubis 
extending up the inguinal line approximately four inches.  It 
was nontender and nonadherent to underlying tissue.  There 
was no recurrent hernia, however, there was hindrance to the 
inguinal canal and to palpation above the inguinal canal in 
the abdominal wall.  The impression was post left inguinal 
repair without evidence of recurrent hernia, and post 
surgical neurogenic pain associated with a left inguinal 
hernia repair.

In June 2001, evaluation of the veteran's residuals, post 
operative left inguinal herniorrhaphy with neurogenic pain of 
the ilio-inguinal nerve was increased from a non-compensable 
rating to 10 percent, effective July 1, 2000.  Evaluation was 
assigned for severe pain of the ilio-inguinal nerve, pursuant 
to Diagnostic Code (DC) 7338-8530.

A July 2001 VA outpatient record indicated that the veteran 
complained of pain in the left upper abdomen, just below the 
ribs.  He also indicated pain in the left inguinal area where 
he had his May 2000 surgery.  A January 2002 VA outpatient 
record showed complaints of pain in the left groin area and 
left side of the abdomen.  He also complained of intermittent 
swelling in the left testicle, and wore a scrotal support.  A 
surgical evaluation was recommended for possible left femoral 
hernia.

At his February 2002 personal hearing before the Board, the 
veteran  indicated that he had constant pain where his hernia 
was located.  He indicated that he wore a truss belt.  He 
said he was working, but he was limited in lifting.  He 
indicated that his scar from the hernia operation was tender 
and numb.  He took medication for the scar pain.

According to a VA outpatient report dated August 2002, the 
veteran continued to have left groin pain.  He was working, 
and did not appear to be in any significant distress today.  
The assessment was groin pain, secondary to his old surgery.  

In February 2003, the veteran received a VA examination.  The 
examiner indicated that the C-filed was reviewed.  The 
veteran reported continued pain and it was just as severe as 
it was prior to his second surgery in May 2000.  The pain 
radiated into the left testicle, down the medial aspect of 
the left thigh, and he also had pain in the left side of his 
abdomen.  He indicated occasional swelling of the left 
testicle.  The pain was persistent, and only varied in 
intensity.  He still worked and was employed.  He experienced 
great discomfort during sexual activity.  

Upon examination at the February 2003 exam, there was no 
evidence of recurrent hernia on the left side.  There was a 
flat scar extending from the left lower quadrant and into the 
pubic hair.  The scar was not affixed to underlying tissue 
with no chronic skin changes, and no ulcerations.  There was 
slight sensitivity, especially to the lateral aspect of the 
scar on touch.  There was some tenderness to deeper palpation 
within the inguinal canal, but no evidence of recurrent 
hernia.  Examination of the left testicle was unremarkable 
with no evidence of swelling and no unusual tenderness to 
examination.  Examination of the left quadrant of the abdomen 
revealed no abnormalities of the musculature or internal 
organs by gross physical examination.  

The examiner stated that questions regarding whether the 
veteran had to wear a truss or had a reducible hernia were 
not applicable because there was no hernia present.  While 
the veteran previously indicated that he did wear a truss, 
the examiner discussed this and was under the impression that 
the veteran was thinking of the scrotal support.  The veteran 
did wear tight-fitting elastic underwear for scrotal support, 
but he did not wear a truss.  Regarding the question of 
whether the veteran's scars from the inguinal operation were 
tender and painful on objective exam, there was some 
sensitivity to the lateral aspect of the scar on palpation.  
Most the veteran's complaints, however, were related to 
radicular pain associated with nerve irritation into the left 
thigh and left testicle, as well as pain on the left side of 
the abdomen under the left ribcage.  The etiology of this 
pain had not been reviewed from his prior examinations in 
Biloxi.  This pain primarily had come on since his second 
surgery in May 2000.  

In an August 2003 rating decision, service connection for 
scar, residual of postoperative left herniorrhaphy was 
granted, and an evaluation of 10 percent was assigned, 
effective January 30, 2001, under DC 7804.

According to December 2003 outpatient records, an MRI taken 
of the veteran's pelvis showed a left inguinal hernia.   The 
assessment was left inguinal hernia, and a surgical 
consultation was recommended.  At the February 2004 surgical 
consultation, physical examination of the veteran did not 
show any inguinal hernia.  The MRI taken previously was read 
again, and Dr. M. was unable to see any inguinal hernia 
findings or loops of bowel on the films.  

In March 2004, the veteran was given a VA examination.  The 
examiner indicated that a review of the clinical notes that 
were submitted subsequent to the veteran's last visit was 
made.  The examiner noted the concern that the veteran might 
have a recurrent left inguinal hernia by MRI.  The examiner 
noted that at the veteran's February 2004 surgical 
consultation, it was found that in truth the veteran did not 
have a recurrent left inguinal hernia, and that there had 
been a misreading of the MRI results.  The examiner concluded 
that the veteran had an essentially unchanged physical exam 
from the previous exam performed in February 2003.
 
Analysis

I.	Notification of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the November 2001 Statement 
of the Case and August 2003 Supplemental Statement of the 
Case.  In these documents, the RO also provided notice of 
what evidence it had considered.    
 
To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  Second, the RO must inform the claimant of the 
information and evidence the VA will seek to provide.  Third, 
the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  Finally, the 
RO must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

In April 2001, the RO sent the veteran a letter providing the 
notices required under VCAA.  In the letter of April 2001, 
the RO acknowledged receipt of the veteran's claim for an 
increased evaluation for his hernia condition, and provided 
specific references to the need to provide medical evidence 
showing persistent or recurrent symptoms of disability.  The 
letter also explained what portion of the evidence and 
information would be obtained by VA, noting, for example, 
that VA would attempt to obtain such things as medical 
records, employment records, and records from other Federal 
agencies.  With regard to the claimant's responsibilities in 
the development of the claim, the letter of April 2001 
explained that VA would inform the claimant of evidence that 
the veteran should submit, such as the names and addresses of 
doctor's who treated the veteran for the condition claimed.  
Finally, the claimant was asked to tell VA about any 
additional evidence he wanted VA to consider for the 
condition claimed.  Thus, the letter of April 2001, as well 
as several other documents sent to the claimant during the 
course of the development of the claim, provided notices as 
required under the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In the instant case, the record reflects that a VCAA letter 
was sent in April 2001.  The letter acknowledged receipt of 
the veteran's increased rating claim, and told the veteran 
what evidence was needed to substantiate his claim.  The 
veteran has been made aware of how VA would assist him in 
obtaining evidence and information.  He has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  After the RO issued the VCAA letter, it is 
noted that the veteran actively participated in the 
development of his claim.  For example, the veteran submitted 
his NOD in July 2001, and substantive appeal in December 
2001.  He was also given VA examinations in April 2001, 
February 2003, and March 2004.  In view of the development 
that has been undertaken in this claim, further development 
is not needed to comply with VCAA.

II.	Entitlement to an increased rating for 
postoperative residuals of a left 
herniorrhaphy with neurogenic pain 
of ilioinguinal nerve.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.
See 38 C.F.R. § 4.7 (2003).


In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, in June 2001, evaluation of the veteran's 
service-connected residuals, postoperative left inguinal 
herniorrhaphy with neurogenic pain of the ilioinguinal nerve 
was increased to 10 percent, effective July 1, 2000, under DC 
7338-8530.  The veteran is currently assigned a 10 percent 
evaluation under DC 7338-8530.

Effective July 2, 2001, the Schedule of Ratings for the 
Digestive System, Disabilities of the Liver (DC 7311 to 
7354), were amended.  The Board notes, however, that DC 7338 
regarding ratings criteria for Inguinal Hernia was not  
amended on July 2, 2001.

Under DC 7338, a noncompensable rating is assigned when an 
inguinal hernia is not operated, but remediable; and when the 
hernia is small, reducible, or without true hernia 
protrusion.  A 10 percent rating is assigned for 
postoperative residuals of a hernia that is recurrent, 
readily reducible and well supported by truss or belt.  
A 30 percent rating is warranted for small postoperative 
recurrent hernia, or an unoperated irremediable hernia, which 
is not well supported by a truss or is not readily reducible.  
Where there is a large postoperative recurrent hernia that is 
considered inoperable, which is not well supported under 
ordinary conditions and not readily reducible, a 60 percent 
evaluation will be assigned. See 38 C.F.R. § 4.114, DC 7338.  
The Note states to add 10 percent for bilateral involvement, 
provided the second hernia is compensable.  This means that 
the more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree.

Under DC 8530, a maximum 10 percent rating is assigned for 
severe to complete paralysis of the ilio-inguinal nerve.  A 
noncompensable rating is assigned for mild to moderate 
paralysis of the ilio-inguinal nerve.  And under the 
provisions of 38 C.F.R. § 4.124,  neuralgia, characterized by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scal, with 
a maximum equal to moderate incomplete paralysis.  

In this case, the evidence includes an April 2001 VA 
examination report stating that the veteran had no recurrent 
hernia.  Although the examiner stated at the time that there 
was hindrance to the inguinal canal and to palpation above 
the inguinal canal in the abdominal wall, the examiner also 
stated that there was no recurrent hernia.   The examiner's 
clinical impression was post left inguinal repair without 
evidence of recurrent hernia, and post surgical neurogenic 
pain associated with a left inguinal hernia repair.

Evidence from a February 2003 VA examination also showed that 
the veteran did not have a recurrent hernia on the left side.  
While there was a scar present and some tenderness to deeper 
palpation within the inguinal canal, the examiner noted no 
evidence of recurrent hernia.  The examiner discussed in the 
February 2003 VA exam report that whether the veteran had to 
wear a truss or had a reducible hernia were questions not 
applicable to the veteran because there was no hernia present 
at the time.  

The Board notes that in July 2001, the veteran complained of 
swelling of the left testicle, and indicated that he wore a 
scrotal support.  However, at his February 2003 VA exam, the 
examiner discussed the veteran's scrotal support, and 
indicated that the veteran did wear tight-fitting elastic 
underwear for scrotal support, but that he did not wear a 
truss belt.

The Board notes that according to December 2003 outpatient 
records, an MRI taken of the veteran's pelvis showed a left 
inguinal hernia.  However, upon a surgical consultation in 
February 2004, physical examination of the veteran revealed 
no evidence of an inguinal hernia.  The MRI previously taken 
was re-evaluated, and Dr. M. was unable to find evidence of 
any inguinal hernia on the films.  

Last, at the veteran's March 2004 VA exam, the examiner 
concluded that the veteran had an essentially unchanged 
physical exam from the prior physical exam in February 2003.  
The examiner concurred that the MRI results were initially 
misread, and that the February 2004 surgical consultation 
showed that the veteran did not have a recurrent left 
inguinal hernia.

Upon a review of the evidence, the Board finds that the 
evidence does not warrant a 10 percent rating under DC 7338.  
Simply put, there is no competent evidence of any current or 
recurrent left inguinal hernia.  Furthermore, no clinical 
evidence has been presented showing that the veteran needs or 
wears a truss. As such, an increased evaluation is not 
warranted as the disability picture does not approximate the 
criteria for a higher rating under DC 7338.  38 C.F.R. § 4.7.  
In addition, an increased rating under DC 8530 is not 
warranted.  The veteran is currently assigned the maximum 10 
percent rating under DC 8530.  As provided in 38 C.F.R. 
§ 4.124 the veteran's pain along the ilio-inguinal nerve 
distribution is to be rated as moderate incomplete paralysis 
under the appropriate Diagnostic Code, and, in this case, the 
appropriate, Code 8530, provides for a noncompensable rating 
moderate incomplete paralysis of the ilio-inguinal nerve.  
The evidence of record also does not show that the veteran 
has a ventral hernia, so DC 7339 is not applicable.  

The Board notes that in August 2003, the veteran was granted 
service connection for a scar, residual of postoperative left 
herniorrhaphy, and assigned a 10 percent evaluation, under DC 
7804.  This issue, however, is not on appeal before the Board 
at this time, as the veteran has not filed a substantive 
appeal on this issue.    

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased rating in excess of 10 percent for 
postoperative residuals of a left herniorrhaphy with 
neurogenic pain of ilioinguinal nerve, must be denied.  VCAA, 
Publ. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000); 
see 38 U.S.C.A. §§ 5103, 5103A (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). Specifically, the RO 
ordered VA examinations to determine the extent of the 
veteran's postoperative residuals of a left inguinal 
herniorrhaphy with neurogenic pain of ilioinguinal nerve.  
The record is complete with records of prior medical history 
and rating decisions.  Therefore, the RO and the Board have 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for postoperative residuals of a left inguinal herniorrhaphy 
with neurogenic pain of ilioinguinal nerve, is denied.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



